DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Weiner (US-5613643) teaches a creel comprising a plurality of creel bobbins 40,42,44, a plurality of guiding tubes 34 arranged for receiving a wire from an individual creel bobbin and a method of using the creel comprising the steps of feeding the wires of creel bobbins to the guiding tubes of the creel.
However, Weiner and the rest of the prior art of record, when taken as a whole, does disclose or suggest the combination of claim 1 including a creel wherein the lower half of the creel bobbins are arranged to feed their wires to the guiding tubes at the upper end of the creel, while the upper half of the creel bobbins are arranged to feed their wires to the guiding tubes at the lower end of the creel in conjunction with the rest of the limitations of claim 1; and the combination of claim 4 including the method of using the creel comprising feeding the wires of the lower half of the creel bobbins to the guiding tubes at the upper end of the creel, and feeding the wires of the upper half of the creel bobbins to the guiding tubes at the lower end of the creel in conjunction with the rest of the limitations of claim 4. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Willis et al., Ingram, III et al., and Ingram, III are all cited for disclosing creels with a plurality of creel bobbins, a plurality of guiding tubes, and wherein each guiding tube is arranged for receiving a wire from an individual creel bobbin.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619